  Case 20-17711       Doc 13    Filed 09/30/20 Entered 09/30/20 12:15:44            Desc Main
                                  Document     Page 1 of 3



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:                                 Case No.: 20-17711

        William Villazana                           Chapter: 13
        Beatriz Reyna-Villazana
                                                    Judge Carol A. Doyle
                                       Debtor(s)



 NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE COVID-19
                           PANDEMIC


       NOW COMES Creditor Quicken Loans, LLC ("Creditor"), by and through undersigned

counsel, and hereby submits Notice of the Court of the Debtor’s request for mortgage payment

forbearance based upon a material financials hardship caused by the COVID-19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 3 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 09/01/2020 through 11/30/2020. Creditor holds a secured interest in real property

commonly known as 5716 S. California Avenue, Chicago, IL 60629. Creditor, at this time, does

not waive any rights to collect the payments that come due during the forbearance period. If the

Debtor desires to modify the length of the forbearance period or make arrangements to care for

the forbearance period arrears, Creditor asks that the Debtor or Counsel for the Debtor make

those requests through undersigned counsel.

       Per the request, Debtor will resume Mortgage payments beginning 12/01/2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to
  Case 20-17711             Doc 13         Filed 09/30/20 Entered 09/30/20 12:15:44        Desc Main
                                             Document     Page 2 of 3



seek relief from the automatic stay upon expiration of the forbearance period.



                                                              Respectfully Submitted,
                                                              Codilis & Associates, P.C.


                                                              By: /s/ Brenda Likavec

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Terri M. Long ARDC#6196966
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300


NOTE: This law firm is a debt collector.
  Case 20-17711             Doc 13         Filed 09/30/20 Entered 09/30/20 12:15:44      Desc Main
                                             Document     Page 3 of 3



                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Debtor’s Request for Forbearance upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on September 30, 2020 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on September 30, 2020.
  Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
  through ECF
  William Villazana, Beatriz Reyna-Villazana, Debtor(s), 5716 S California Ave., Chicago, IL60629
  David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through ECF




                                                                 /s/ Brenda Likavec
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300


NOTE: This law firm is a debt collector.
